Case 2:18-cv-04126-PA-JEM Document 115-2 Filed 07/13/20 Page 1 of 2 Page ID #:2288



   1

   2

   3

   4

   5

   6

   7

   8

   9
                          UNITED STATES DISTRICT COURT
  10

  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12   ROBIN BAIN, an Individual,            CASE NO. 2:18-cv-04126-PA (JEMx)
  13              Plaintiff,                 [PROPOSED] ORDER RE
                                             DEFENDANT / COUNTER-
  14              v.                         CLAIMANT JESSICA HAID’S
  15
                                             MOTION FOR SUMMARY
       FILM INDEPENDENT, INC., a             JUDGMENT AND/OR
  16   California Corporation, doing         ADJUDICATION
       business as the “LA Film Festival”;
  17   LA MEDIA WORKS, CORP. a
       business entity of unknown form;      DATE:           August 10, 2020
  18   JESSICA HAID a.k.a. “Jessica          TIME:           1:30 p.m.
  19
       Cesaro”, an Individual; and DOES 1-   JUDGE:          Percy Anderson
       10,                                   COURTROOM:      9A
  20
                   Defendants.
  21   JESSICA CESARO professionally         COMPLAINT FILED:
       known as “JESSICA HAID,” an              May 16, 2018
  22   Individual,                           FINAL PRETRIAL CONFERENCE:
  23
                                                October 8, 2020
                  Counter-Claimant,          TRIAL DATE:
  24                                            October 13, 2020
                  v.
  25
       ROBIN BAIN, an Individual; and
  26   DOES 11-20,
  27
                  Counterclaim-Defendants.
  28
Case 2:18-cv-04126-PA-JEM Document 115-2 Filed 07/13/20 Page 2 of 2 Page ID #:2289



   1
                                               ORDER
   2
             Defendant / Counter-Claimant Jessica Haid’s Motion for Summary
   3
       Judgment and/or Adjudication was heard on August 10, 2020 at 1:30 p.m.
   4
             Having considered the papers filed in support of and in opposition to the
   5
       Motion, oral arguments of counsel, and all other pleadings and papers filed herein,
   6
       the Court finds that Defendant / Counter-Claimant JESSICA HAID has
   7
       established their entitlement to summary judgment, and Plaintiff /Counterclaim
   8
       Defendant ROBIN BAIN has failed to establish any genuine issue of material fact.
   9
       Accordingly, JESSICA HAID’s motion is hereby GRANTED, and ROBIN
  10
       BAIN’s Complaint against JESSICA HAID is hereby dismissed with prejudice.
  11

  12

  13
             SO ORDERED
  14

  15

  16
        Dated: _____________, 2020           BY: _________________________
  17                                            Honorable Percy Anderson
                                                United States District Judge
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28



        [PROPOSED] ORDER RE DEFENDANT / COUNTER-CLAIMANT JESSICA HAID’S
              MOTION FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                1
